DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to claim 1 and the arguments filed 06/10/2022, have overcome the rejection of claims 1-11 as obvious in view of Hamada and the rejection of claim 12 as unpatentable over Hamada in view of Kikuchi. Moreover, Applicant’s arguments with respect to the obvious double patenting rejection presented in the previous Office Action are well taken and have overcome the rejection. Therefore, the Examiner has withdrawn the rejection of claims 1-12 as being unpatentable in view of Hamada and/or Kikuchi and the rejection of claims 1-12 of the present application over claims 1-4 and 9-14 of co-pending US Application 17/311,965 (PG PUB 2022/0026806) in this present action.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1-12 were rejected as being unpatentable over Hamada and/or Kikuchi. Presently, Applicant has amended independent claim 1 to now recite the limitation, ‘…at least one acetal structure that protects adjacent hydroxy groups in the molecule...’ Applicant persuasively demonstrates how this amendment to independent claim 1 distinguishes the composition of claim 1 from the disclosures of Hamada. The disclosures of Kikuchi fail to cure the deficiencies of Hamada and the prior art fails to provide other relevant disclosures which cure the deficiencies of Hamada and/or Kikuchi to teach and/or suggest the composition of independent claim 1 as amended. Independent claim 10, which is directed to a protective film incorporates the allowable composition of claim 1. Independent claim 11, which is directed to a method of producing a substrate, incorporates the allowable composition of claims 1. Independent claim 12, which is directed to a method for producing a semiconductor device, incorporates the allowable composition of claim 1. In addition, applicant’s arguments regarding the obvious double patenting rejection of claims 1-12 is well taken and the rejection has been withdrawn. Therefore, independent claim 1 as amended, claims 2-9 depending therefrom and independent claims 10, 11 and 12 which incorporate the allowable subject matter of independent claim 1 are allowable. With no outstanding rejections or objection remaining, all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899